              Case 2:18-cr-00174-RAJ Document 399 Filed 07/28/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
8
                                     AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. 2:18-cr-00174-RAJ
10
                                     Plaintiff
11
                        v.                              ORDER GRANTING DEFENDANTS’
12
                                                        MOTION TO APPOINT COUNSEL
13     VICTOR MARTINEZ,
                                     Defendant.
14
15
            The Court, having reviewed Defendant’s Pro Se Motion to Appoint Counsel for
16
     purposes of filing a motion for compassionate release, and finding good cause,
17
            IT IS HEREBY ORDERED that the Motion (Dkt. #398) is GRANTED. The
18
     Clerk is directed to provide a copy of this Order to the CJA Coordinator for appointment
19
     of counsel in this matter.
20
            DATED this 28th day of July, 2020.
21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge
25
26
27
28
      ORDER GRANTING MOTION
      TO APPOINT COUNSEL - 1
